

 
 
 
 




   
Exhibit 10.2



EMPLOYMENT AGREEMENT
As Amended and Restated Effective January 1, 2009


                    THIS EMPLOYMENT AGREEMENT ("Employment Agreement") is
entered into as of the 22nd day of October, 1999, among Sovran Self Storage,
Inc., a Maryland corporation and Sovran Acquisition Limited Partnership, a
Delaware limited partnership (the "Corporation" or the "Partnership",
respectively and collectively the "Company"), and Paul Powell (the
"Employee").  The Agreement is amended and restated effective January 1, 2009.




W I T N E S S E T H:


                    WHEREAS, the Employee is a valuable employee of the Company
and an integral part of its management team;


                    WHEREAS, the Company wishes to attract and retain
well-qualified personnel and to assure continuity of management, which will be
essential to its ability to evaluate and respond to any actual or threatened
Change in Control (as defined below) in the best interests of shareholders;


                    WHEREAS, the Company understands that any actual or
threatened Change in Control will present significant concerns for the Employee
with respect to his financial and job security;


                    WHEREAS, the Company wishes to encourage the Employee to
continue his career and services with the Company for the period during and
after an actual or threatened Change in Control and to assure to the Company the
Employee's services during the period in which such a Change in Control is
threatened; and


                    WHEREAS, the Board of Directors of the Corporation (the
"Board") and the Partnership have determined that it would be in the best
interests of the Company and its shareholders and partners to assure continuity
in the management of the Company in the event of a Change in Control by entering
into an employment continuation and noncompete agreement with Employee;


                    WHEREAS, this Agreement has been amended and restated
effective January 1, 2009 to include provisions intended to comply with final
regulations promulgated under Internal Revenue Code ("Code") Section 409A and
shall be construed to the extent practicable so as to avoid causing any amounts
payable to the Employee hereunder to be includable in his gross income under
Code Section 409A(a)(1).

 
1
 
 

                    NOW, THEREFORE, in consideration of the mutual promises
herein contained, the parties agree as follows:


1.
Employment.




 
(a)
The Company hereby employs the Employee and the Employee hereby accepts such
employment, on the terms and subject to the conditions hereinafter set forth.
       
(b)
During the term of this Employment Agreement, the Employee shall devote his
entire business time and all reasonable efforts to his employment in that
capacity with such other duties as may be reasonably requested from time to time
by the Officers of the Company.



2.
Compensation.



                    The Company will pay Employee the salary and provide the
benefits as determined from time to time.


3.
Term.



                    This Employment Agreement shall have a continuous term until
terminated as provided in Paragraph 4.


4.
Termination.




 
(a)
Death or Retirement.  This Employment Agreement will terminate upon Employee's
death or retirement.
       
(b)
Disability.  The Company may terminate this Employment Agreement upon at least
thirty (30) days' written notice in the event of Employee's "disability."  For
purposes of this Employment Agreement, the Employee's "disability" shall be
deemed to have occurred only after ninety (90) days in the aggregate during any
consecutive twelve (12) month period, the Employee, by reason of his physical or
mental disability or illness, shall have been unable to substantially discharge
his duties under this Employment Agreement.
       
(c)
Cause.  The Company may terminate this Employment Agreement for "cause."  For
purposes of this Employment Agreement, "Cause" shall mean




   
(i)
The Employee's fraud, commission of a felony, commission of an act or series of
acts of dishonesty which are inimical to the best interests of the Company, or
the Employee's willful and substantial failure to perform his duties under this
Employment Agreement; or
           
(ii)
The Employee's breach of any material provision of this Employment Agreement; or
           
(iii)
The Employee's commission of an act of moral turpitude, dishonesty or fraud
which would render his continued employment materially damaging or detrimental
to the Company.




 
(d)
Termination Without Cause.  The Company may terminate this Employment Agreement
without cause by notifying Employee in writing of its election to terminate at
least thirty (30) days before the effective date of termination.
       
(e)
Termination For Good Reason.  After a Change In Control (as defined below),
Employee may terminate this Employment Agreement for "Good Reason."  "Good
Reason" shall mean the occurrence of one or more of the following events
provided that, in the case of events described in (i), (ii), (iii), or (iv), the
Employee shall give the Company a written notice, within 90 days following the
initial occurrence of the event, describing the event that the Employee claims
to be Good Reason and stating the Employee's intention to terminate employment
unless the Company takes appropriate corrective action:



                    "Good reason" shall exist if:



   
(i)
the Company materially changes the Employee's duties and responsibilities;
           
(ii)
the Employee's place of employment or the principal executive offices of the
Company are located more than fifty (50) miles from the geographical center of
Williamsville, New York;
           
(iii)
the Company materially diminishes the salary, fringe benefits or other
compensation being paid to the Employee;
           
(iv)
there occurs a material breach by the Company of any of its  obligations under
this Employment Agreement;
           
(v)
the failure of any successor of the Company to furnish the assurances provided
for in Section 7(c).



In the case of events described in (i), (ii), (iii) or (iv), the Company shall
have 30 days from the date of receipt of the written notice from the Executive
stating his claim of Good Reason in which to take appropriate corrective
action.  If the Company does not cure the Good Reason, the Good Reason will be
deemed to have occurred at the end of the 30-day period.

 
2
 
 




 
(f)
Termination by Mutual Agreement.  This Employment Agreement may be terminated by
mutual agreement of the Company and the Employee.
       
(g)
Resignation.  Employee may terminate this Employment Agreement at any time with
thirty (30) days' written notice to the Company, and the Company may accelerate
the effective date of termination to any other date up to the date of notice of
acceleration.
       
(h)
Payment of Compensation Due.  The Company will pay Employee on the effective
date of termination all unpaid compensation at the rate then in effect through
the effective date of termination.



5.
Severance Payments.




 
(a)
Termination Without Cause or for Good Reason.  The Company will make the
severance payments specified in Section 5(b) or (c) below if this Employment
Agreement is terminated pursuant to Sections 4(d) (without Cause) or (e) (Good
reason) hereof.
       
(b)
Termination Before A Change In Control.  If the Employment Agreement is
terminated pursuant to Section 4(d) prior to a "Change In Control" (as defined
below), as severance payments under this Section 5(b), the Company will pay
Employee the severance benefits then in effect under the Company's severance
policy for all employees.
       
(c)
Termination After A Change in Control.  If this Employment Agreement is
terminated pursuant to Section 4(d) (without Cause) or (e) (Good reason) within
twenty-four (24) months after a Change in Control of the Company has occurred,
the Company shall pay the Employee a lump sum equal to two and one-half (2.5)
times the salary and bonus paid to the Employee in the prior calendar
year.  This lump sum shall be paid within 30 days after the effective date of
Separation from Service.  In addition, health insurance benefits for the
Employee will be continued for thirty (30) months after the effective date of
termination upon substantially the same terms as provided to Employee
immediately before the Change in Control provided, however, the Employee and not
the Company shall pay the premiums for any such benefits, where the payment of
the premiums by the Company would constitute gross income to the Employee,
during the 6-month period following the Employee's Separation from Service.
       
(d)
No Obligation To Mitigate Damages.  Employee shall be under no obligation to
mitigate damages with respect to termination and in the event Employee is
employed or receives income from any other source there shall be no offset
therefor against the amounts due from the Company hereunder.
       
(e)
Reduction of Severance Pay To Avoid Excise Taxes.  Notwithstanding anything
herein to the contrary, the amount payable to the Employee pursuant to Section
5(c) shall be reduced to the extent necessary to avoid imposition on the
Employee of any tax on excess parachute payments under Section 4999 of the
Internal Revenue Code.



6.
Covenants and Confidential Information.




 
(a)
The Employee acknowledges the Company's reliance and expectation of the
Employee's continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement.  In light of such
reliance and expectation on the part of the Company:




   
(i)
During the term of this Employment Agreement and, during the one-year period
following the termination of this Employment Agreement, the Employee shall not:
(A) own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity engaged
in the business of, or otherwise engage in the business of, acquiring, owning,
developing or managing self-storage facilities; provided, however, that the
ownership of not more than one percent (1%) of any class of publicly traded
securities of any entity is permitted ; or (B) directly or indirectly or by
acting in concert with others, employ or attempt to employ or solicit for any
employment competitive with the Company, any Company employees.
           
(ii)
During and after the term of this Employment Agreement, the Employee shall not,
directly or indirectly, disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company's operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Employee that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Employee while the Employee shall have been employed by
or associated with the Company is confidential information and the Company's
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Employee of the terms hereof, (C) was not acquired by the
Employee in connection with his employment or affiliation with the Company,
(D) was not acquired by the Employee from the Company or its representatives, or
(E) is required to be disclosed by rule or law or by order of a court or
governmental body or agency.




 
(b)
The Employee agrees and understands that the remedy at law for any breach by him
of this Paragraph 6 will be inadequate and that the damages flowing from such
breach are not readily susceptible to being measured in monetary
terms.  Accordingly, it is acknowledged that, upon adequate proof of the
Employee's violation of any legally enforceable provision of this Paragraph 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.
       
(c)
The Employee has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 6, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of the
Employee, would not operate as a bar to the Employee's sole means of support,
are fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to the
Employee.



7.
Miscellaneous.




 
(a)
The Employee represents and warrants that he is not a party to any agreement,
contract or understanding, whether of employment or otherwise, which would
restrict or prohibit him from undertaking or performing employment in accordance
with the terms and conditions of this Employment Agreement.
       
(b)
The provisions of this Employment Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.
       
(c)
Any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
must, within ten (10) days after Employee's request, furnish its written
assurance that it is bound to perform this Employment Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.
 
(d)
Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Rules of the American Arbitration Association then pertaining in the
City of Buffalo, New York, and judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof.  The arbitrator or arbitrators shall be deemed to possess the powers to
issue mandatory orders and restraining orders in connection with such
arbitration; provided, however, that nothing in this Section 7(d) shall be
construed so as to deny the Company the right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach by
the Employee of any of his covenants contained in Section 6 hereof.
       
(e)
Any notice to be given under this Employment Agreement shall be personally
delivered in writing or shall have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested, and if mailed to the Company, shall be addressed to
the principal place of business of the Corporation and the Partnership,
attention:  President, and if mailed to the Employee, shall be addressed to him
at his home address last known on the records of the Company, or at such other
address or addresses as either the Company or the Employee may hereafter
designate in writing to the other.
       
(f)
The failure of either party to enforce any provision or provisions  of this
Employment Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Employment Agreement.  The rights granted the parties herein are cumulative and
the waiver of any single remedy shall not constitute a waiver of such party's
right to assert all other legal remedies available to it under the
circumstances.
       
(g)
This Employment Agreement supersedes all prior employment agreements and
understandings between the parties and may not be modified or terminated
orally.  No modification, termination or attempted waiver shall be valid unless
in writing and signed by the party against whom the same is sought to be
enforced.
       
(h)
This Employment Agreement shall be governed by and construed according to the
laws of the State of New York.
       
(i)
Captions and paragraph headings used herein are for convenience and are not a
part of this Employment Agreement and shall not be used in construing it.



8.
Code Section 409A Matters.




 
(a)
Definitions.  The following terms shall have the following meanings when used in
this Agreement:




   
(i)
"Separation from Service" shall have the meaning provided at Treas. Reg.
§1.409A-1(h).
           
(ii)
"Change in Control" shall mean a change in ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company within the meaning of  Treas. Reg. §1.409A-3(i)(5).




 
(b)
Rule Governing Payment Dates.  In any case where this Agreement requires the
payment of an amount during a period of two or more days that overlaps two
calendar years, the payee shall have no right to determine the calendar year in
which payment actually occurs
       
(c)
Compliance with Section 409A.  This Agreement is intended not to trigger
additional taxes and penalties under Section 409A of the Internal Revenue Code
and the final Treasury Regulations promulgated thereunder, whether by reason of
the form or the operation of the Agreement.  The Agreement shall at all times be
interpreted, construed, and administered so as to avoid insofar as possible the
imposition of excise taxes and other penalties under Section 409A of the
Code.  If any provision of this Agreement would trigger additional taxes and
penalties under Section 409A of the Code and the final Regulations promulgated
thereunder, such provision shall to the extent legally permissible be applied in
a manner that most nearly accomplishes its objective without triggering such
additional taxes and penalties.




 
3
 

                    IN WITNESS WHEREOF, the parties have executed this
Employment Agreement on the day and year first set forth above.




s/s Paul Powell                              
Paul Powell
 
SOVRAN SELF STORAGE, INC.
 
By:   s/s David L. Rogers                      
Title: Chief Financial Officer
         
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
   
By      SOVRAN HOLDINGS INC.
           General Partner
 
By:   s/s David L. Rogers                       
Title: Chief Financial Officer
 
 




 
4
 
 
